The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                    Friday, March 13, 2015

                                     No. 04-14-00787-CR

                                    Matthew O. ARANDA,
                                          Appellant
                                             v.
                                    The STATE of Texas,
                                          Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR2070
                            Honorable Pat Priest, Judge Presiding

                                        ORDER
        On March 10, 2015, attorney Kristen Jernigan moved to substitute herself as retained
counsel of record in lieu of court-appointed counsel David McLane. The motion failed to
indicate that the motion had been delivered to Appellant as required. See TEX. R. APP. P. 6.5(b),
(d).
         On March 11, 2015, Ms. Jernigan filed an amended motion for substitution of counsel
that states she delivered a copy of the motion to Appellant by certified mail. See id. R. 6.5(b).
       The March 10, 2015 motion is DENIED; the March 11, 2015 motion is GRANTED.
       We DIRECT the clerk of this court to update this court’s records to show Appellant’s
new attorney of record in this appeal.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court